Citation Nr: 0811062	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  07-35 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than June 19, 2007 
for the grant of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1952 to July 
1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 decision by the RO in Newark, 
New Jersey, which granted service connection at a 40 percent 
rating for hearing loss, effective June 19, 2007 and granted 
service connection for tinnitus at a 10 percent rating, 
effective June 19, 2007.  

A videoconference hearing was held before the undersigned in 
March 2008.  A transcript of the hearing has been associated 
with the claims folder. 

The veteran has submitted a statement withdrawing his appeal 
for an earlier effective date for service connection for 
tinnitus.  38 C.F.R. § 20.204 (2007).

The appeal is remanded to the RO via VA's Appeals Management 
Center (AMC).  The veteran will be advised if further action 
is required on his part.


REMAND

At his hearing, the veteran and his representative contended 
that he was entitled to an earlier effective date for the 
grant of service connection for hearing loss based on clear 
and unmistakable error (CUE) in October 1954 and August 1971 
rating decisions that denied entitlement to service 
connection for that disability.

The RO has not adjudicated the claim of CUE.  The Board is 
precluded from adjudicating the claim of CUE in the first 
instance.  Jarrell v. Nicholson, 20 Vet. App. 326, 333-4 
(2006).  On the other hand the claim of CUE serves as a route 
to an earlier effective date for the grant of service 
connection, and as such is inextricably intertwined with 
effective date issue that is currently before the Board.  See 
Huston v. Principi, 18 Vet. App. 395, 403 (2004).

Accordingly, the appeal is REMANDED for the following:

1.  The agency of original jurisdiction 
(AOJ) should adjudicate the veteran's 
claim of CUE in the October 1954 and 
August 1971 rating decisions.  The 
veteran and his representative contend 
that the evidence considered in those 
decisions was the same as that considered 
in the 2007 decision that granted service 
connection, and that all the evidence was 
in favor of the grant of service 
connection.

The veteran is advised that Board 
jurisdiction is conferred by a notice of 
disagreement, and that an appeal is 
completed by submission of a substantive 
appeal after the AOJ issues a statement 
of the case.

2.  If any benefit sought on appeal 
remains denied, the AOJ should issue a 
supplemental statement of the case, 
before returning the case to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




